Case 1:17-cr-00153-TH Document 328 Filed 07/23/19 Page 1 of 5 PageID #: 1509




                           THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION


       The following cases are set for a jury selection and trial on,     Monday, August 19,

2019 at 9:00 a.m.,          in Courtroom No. 1, United States Courthouse, Beaumont, Texas.

Signed plea agreements in criminal cases should be submitted ONE WEEK prior to this

date. Requested jury instructions and exhibit and witness lists in criminal cases should be filed

at least two business days before the trial date.

       Joint final pre-trial orders and requested jury instructions for civil cases should be

delivered to the court at least fourteen days before the pretrial hearing and trial scheduling. In

civil cases, for each proposed instruction or question to be submitted to the jury, the parties shall

provide the court with the applicable legal authority that supports the submission. In addition to

filing the proposed jury instructions in the clerk’s office, the parties shall provide this court’s

chambers with their instructions on a diskette that is WordPerfect compatible.

        Audiotapes and videotapes used during the trial must be accompanied by a transcript.
Case 1:17-cr-00153-TH Document 328 Filed 07/23/19 Page 2 of 5 PageID #: 1510


                    PRETRIAL HEARING AND TRIAL SCHEDULING
                      U.S. District Judge Thad Heartfield, Presiding
                                    August 19, 2019



                                    CRIMINAL CASES


17-CR-153-2           USA V. ARTURO ELIZONDO

               G:     Christopher Rapp
               D:     Daphne Silverman


17-CR-153-6           USA V. JOSE RUBIO-VILLEGAS

               G:     Christopher Rapp
               D:     Reynaldo Morin


17-CR-153-7           USA V. INES RUBIO-VILLEGAS

               G:     Christopher Rapp
               D:     Jared Gilthorpe


17-CR-153-8           USA V. ALEXANDER ALONSO-MASCORRO

               G:     Christopher Rapp
               D:     Joel Vazquez


17-CR-153-10          USA V. SIDNEY ANTHONY WORRELL

               G:     Christopher Rapp
               D:     Mark Bennett


18-CR-38-1            USA V. JONATHAN MATTHEW TORRES

               G:     Chris Tortorice
               D:     Ryan Gertz




18-CR-132-1           USA V. RUBEN FLORES-PULIDO
Case 1:17-cr-00153-TH Document 328 Filed 07/23/19 Page 3 of 5 PageID #: 1511




              G:   Randy Fluke
              D:   Rey Morin



18-CR-132-2        USA V. IVAN CASTANO-AGUIRRE

              G:   Randy Fluke
              D:   Juan Guerra



18-CR-132-3        USA V. ROBERTO FUENTES

              G:   Randy Fluke
              D:   Kent Schaffer



18-CR-132-4        USA V. JAVIER HERNANDEZ

              G:   Randy Fluke
              D:   Jared Gilthorpe



18-CR-132-5        USA V. JEFFERY EDUARDO SALINAS-ALEMAN

              G:   Randy Fluke
              D:   Joel Vazquez



18-CR-132-7        USA V. JOSE LUIS SALAS

              G:   Randy Fluke
              D:   Jimmy Ortiz



19-CR-42-1         USA V. LANCE TREVOI SHEPHERD

              G:   Russell James
              D:   Cheryl Irvin




19-CR-42-2         USA V. GLYNN MICHAEL FRYE

              G:   Russell James
              D:   John McElroy
Case 1:17-cr-00153-TH Document 328 Filed 07/23/19 Page 4 of 5 PageID #: 1512


19-CR-48-1        USA V. DARRELL OLIVER LEWIS

             G:   Chris Tortorice
             D:   Thomas Burbank


19-CR-48-2        USA V. LANYALE BRIANA BRIGGS

             G:   Chris Tortorice
             D:   Gary Bonneaux



19-CR-57          USA V. IVAN CARVAJAL

             G:   Randy Fluke
             D:   David Barlow



19-CR-62          USA V. BYRON O’KEITH SCOTT

             G:   Kennedy Gate
             D:   Gary Bonneaux



19-CR-64          USA V. CHRISTOPHER BENJAMIN MONTGOMERY

             G:   Russell James
             D:   Gary Bonneaux



19-CR-65          USA V. TAVORIS BOTTLEY

             G:   Michael Anderson
             D:   Thomas Roebuck




19-CR-72          USA V. CHARLES SINEGAL III

             G:   Russell James
             D:   James Makin
Case 1:17-cr-00153-TH Document 328 Filed 07/23/19 Page 5 of 5 PageID #: 1513




19-CR-86         USA V. JOSHUA WHISNEANT

           G:    Russell James
           D:    John McElroy


19-CR-96         USA V. EDDIE DWIGHT DAVIS

           G:    Randy Fluke
           D:    Gary Bonneaux
